Citation Nr: 0618813	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  03-32 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a back disability.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active military duty from January 1982 
to December 1982.  
The claims involving the bilateral hearing loss, back and 
psychiatric disabilities come to the Board of Veterans' 
Appeals (Board) from a February 2003 RO rating decision.  The 
claim involving the right knee disability comes to the Board 
from a February 2004 RO rating decision.

The merits of the issue concerning psychiatric disability is 
being remanded and is addressed in the REMAND portion of the 
decision below, and therefore, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

The matter regarding the right knee also is remanded.  


FINDINGS OF FACT

1.  The evidence fails to indicate that the veteran currently 
suffers from bilateral hearing loss, or had complaints of 
bilateral hearing loss in service.

2.  Although the veteran currently suffers from a current 
back disability, the evidence fails to establish that it had 
its onset in or is linked to his active duty military 
service.

3.  By an April 1985 rating decision, the RO denied service 
connection for a psychiatric disorder, and the veteran did 
not appeal this rating decision.

4.  Evidence received since the April 1985 rating decision 
was not considered previously, is not cumulative and is so 
significant that it must be reviewed in connection with the 
claim for service connection.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  The criteria for service connection for a back disability 
are not met.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304 (2005).

3.  The April 1985 rating decision, which denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005).

4.  New and material evidence having been received since the 
April 1985 rating decision, the veteran's claim for service 
connection for a psychiatric disability, is reopened.   
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for service connection

The veteran is seeking service connected disability 
compensation benefits for bilateral hearing loss and a back 
disability.

When seeking VA service connection disability compensation, 
the veteran must establish that a current disability results 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. § 1131.  Essentially, "service connection" may 
be proven by evidence, establishing that a particular injury 
or disease resulting in disability was incurred coincident 
with active duty military service, or if preexisting such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through application of statutory presumptions, 38 C.F.R. 
§§ 3.303(a), 3.304.

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service, 38 C.F.R. § 
3.303(b).  A veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service, 38 C.F.R. § 3.303(d).  Continuity of 
symptoms must be established when the condition noted in 
service (or presumptive period) is not, in fact shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38. C.F.R. 3.303(b).

A.  Bilateral hearing loss

The veteran essentially claims that he suffers from bilateral 
hearing loss, which was incurred in service.  The Board finds 
that since he does not currently suffer from a disability 
(bilateral hearing loss) and because service medical records 
are negative for bilateral hearing loss, service connection 
is not warranted.

The veteran's Form DD-214 indicated that his military 
occupational specialty (MOS) was a food service specialist.  
Except for his November 5, 1982 separation physical 
examination, service medical records were negative for 
complaints of or treatment for bilateral hearing loss.  On 
the separation examination report, the audiometer results 
indicated abnormal hearing.  However, during a November 15, 
1982 follow-up hearing evaluation, he was retested for 
bilateral hearing loss, and the audiometer results were 
normal; the audiologist opined that the veteran's hearing was 
within normal limits.  The veteran was separated from service 
in December 1982.

Post-service, the veteran has not complained of, been treated 
for, nor diagnosed with bilateral hearing loss.

In sum, during active military service, the evidence reflects 
that the veteran's hearing was normal, bilaterally.  Post-
service, the evidence reflects that he currently does not 
suffer from bilateral hearing loss.  Thus, since he does not 
currently suffer from a disability (bilateral hearing loss) 
and because service medical records are negative for problems 
with bilateral hearing loss, service connection disability is 
denied.

B.  Back disability

The veteran contends that his current back disability was 
incurred in service.  However, there is nothing in the record 
to suggest that he suffered from any back problems while in 
service, and there is no medical evidence linking current 
back problems with service.  

Service medical records reflected that in February 1982, the 
veteran was treated for complaints of right knee problems, 
but had no complaints of back problems at that time, and the 
provider noted stress to the right knee plus "L. syndrome."  
It is unclear what L. syndrome represented, but there were no 
other complaints, treatment, or diagnosis of back problems 
throughout the service medical records, including a November 
1982 separation examination report, which was negative for 
any back problems.  

Post-service, the evidence reflects that the veteran has been 
treated for back problems since 2001, almost 20 years from 
the date of separation from service.  He has had several 
private outpatient visits, including a November 2001 private 
examination in which he stated that he injured his back in 
2001 while trying to lift a patient (almost 20 years after 
service), and an August 2002 visit in which he was diagnosed 
with lumbar radiculopathy, degenerative disc disease and 
extruded lumbar discs.  However, the evidence simply fails to 
reflect that this back disability was incurred in or related 
to service.  There is nothing in the record to indicate that 
he suffered from any back problems while in service, and 
there is no medical opinion linking or relating his current 
back disability to his active military service.  Thus, the 
preponderance of the evidence is against the veteran for 
service connection for a back disability and this claim is 
denied.

C.  Duty to notify and assist regarding the claims for 
bilateral hearing loss and back disability

VA has a duty to notify and assist veterans with their 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice 
must be provided to a claimant before the initial unfavorable 
agency or original jurisdiction (AOJ) decision on a claim for 
VA benefits and must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet.  App. 112, 120-21 (2004) (Pelegrini II).  

In an October 2002 letter, VA essentially advised the veteran 
of all the elements required by Pelegrini II, and the matter 
was adjudicated in the February 2003 RO rating decision.  
More recently, it has been determined in Court that proper 
notice should also include information regarding (a) the 
evidence necessary to establish a disability rating, 
including the degree of disability and, (b) the effective 
date for any disability evaluation awarded.  Dingess v. 
Nicholson, 19 Vet.  App. 473 (2006).  Notice regarding (a) 
and (b) was not provided to the veteran, but the Board finds 
no prejudice in proceeding with the issuance of a final 
decision because as concluded above, the preponderance of the 
evidence is against the veterans' claims for service 
connection, and any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Bernard v. Brown, 4 Vet.  App. 384 
(1993).

As to VA's duty to assist, VA has a duty to assist veterans 
with obtaining evidence necessary to substantiate the claim, 
and to provide a VA examination when necessary.  38 U.S.C.A. 
§ 5103A.  The veteran's service medical records are in the 
case file, as are his relevant private treatment records.  
There are no indications that relevant records exist that 
have not been obtained.  Regarding VA examinations, a VA 
examination is not necessary for the bilateral hearing loss 
claim, as the evidence does not indicate that the veteran 
suffers from a disability, and an examination is not 
necessary regarding the back disability claim because the 
evidence does not reflect that his back disability is related 
to service.  38 U.S.C.A. § 5103A(d).  VA has satisfied its 
duties to notify and assist and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet.  App. 540, 546 (1991).


II.  Claim to reopen 

The Board has reviewed all the evidence of record, and for 
the reasons and bases, set forth below concludes that new and 
material evidence sufficient to reopen the appellants' claim 
for service connection for a psychiatric disorder has been 
received.  

As of August 29, 2001, the laws and regulations regarding new 
and material evidence have been changed.  The veteran filed 
his claim for a psychiatric disability on August 10, 2001.  
As such, the claim regarding the psychiatric disability will 
be considered under the criteria in effect prior to August 
29, 2001.  

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  The requirement 
of submitting new and material evidence to reopen a claim is 
a material legal issue that the Board is required to address 
on appeal whether or not the RO has addressed the issue.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995).   The Board is 
neither required nor permitted to analyze the merits of a 
previously disallowed claim if new and material evidence is 
not presented or secured.  Butler v. Brown, 9 Vet.  App. 167, 
171 (1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed.  
Cir. 1998).  

Under applicable criteria, new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156, in effect prior to August 2001.  

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed, unless it 
is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet.  
App. 216, 220 (1995).


A. Psychiatric disability

By an April 1985 rating decision, the RO denied service 
connection because the evidence failed to show psychiatric 
disability was incurred in service.  The veteran did not file 
a timely notice of disagreement.  Since a timely notice of 
disagreement was not submitted, the April 1985 rating 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2005).

Relevant evidence considered at the time of the April 1985 
rating decision included service medical records, October to 
November 1984 VA inpatient clinical notes, and a January 1985 
VA Social Services and Industrial Field Survey.  Service 
medical records indicated that the veteran was treated in 
November 1982 for anxiety, depressed mood, and insomnia.  The 
1984 VA inpatient notes reflected a diagnosis of borderline 
personality disorder.  Finally, the VA Social Services Survey 
reported a very detailed mental history, noting complaints of 
depression and audio and visual hallucinations.  The provider 
gave an impression of poor social functioning and physical 
appearance.

Relevant evidence obtained in connection with the attempt to 
reopen includes, private mental health records from November 
2002 and a January 2003 and a State Department of Health 
Medical Evaluation Sheet.  In various notations, the private 
mental health records reflected the veteran complaining of 
anxiety, insomnia, and psychotic symptoms such as hearing 
voices.  One provider diagnosed the veteran with major 
depression with psychosis, and borderline personality.  The 
January 2003 State Medical Evaluation Sheet noted a history 
of depression.

These documents were not considered previously, are not 
cumulative, and are so significant that they must be reviewed 
in connection with the current claim.  The veteran has 
therefore presented new and material evidence to reopen the 
claim for service connection for a psychiatric disability.  

As the claim to reopen is granted, consideration may be given 
to the entire evidence of record without regard to any prior 
denials.  However, there is not sufficient evidence for the 
Board to make a determination on the merits.  Therefore, it 
is remanded as detailed below.  

C.  Duty to notify and assist regarding claim to reopen

To the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with the issue of whether to reopen his claim 
given the favorable nature of the Board's decision of 
reopening and remanding it for further development, including 
the duty to notify and assist as detailed below.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a back disability is denied.

New and material evidence having been received, the veteran's 
claim for service connection for a psychiatric disability is 
reopened.





REMAND

Psychiatric  disability

Service medical records indicated that in November 1982 he 
was treated for depressed mood and anxiety, which were 
considered related to an impending Chapter 9  discharge from 
the military.  The examiner diagnosed him with adjustment 
disorder with depressed mood.

Post-service, the veteran has been treated for mental 
illness, including depression, marital problems, and 
personality disorder.  Recently, in November 2002, at a 
private mental health visit, he complained of insomnia and 
anxiety and was diagnosed with PTSD and severe major 
depression with psychosis, and in March 2005, he was awarded 
Social Security Administration disability benefits due to his 
psychiatric illnesses.

Given the veteran's treatment for apparent psychiatric 
illness while in service, and his current psychiatric 
diagnosis, a VA examination is necessary to determine whether 
the veteran's current psychiatric disorder(s) are related to 
or had its onset during active military service as detailed 
below.

Right knee disability

By a February 2004 rating decision, the RO denied service 
connection for a right knee disability.  That same month, the 
veteran submitted a notice of disagreement.  However, he has 
not been issued a statement of the case.  On remand, he must 
receive a statement of the case on this issue.  See 38 
U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 19.26, 19.29, 
19.30 (2005); Manlincon v. West, 12 Vet.  App. 238 (1999).

The veteran must be advised of the time limit within which he 
must file a timely and adequate substantive appeal at the RO 
in order to assure appellate review of this issue.  See 38 
U.S.C.A. § 7105(b)(1), (c)(3) (West 2002); 38 C.F.R. 
§§ 19.32, 20.200, 20.202, 20.300, 20.301, 20.302(b), 20.303 
(2005).  The issue is to be returned to the Board for 
appellate review only if a timely and adequate substantive 
appeal is filed at the RO. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA psychiatric 
examination to determine the nature of 
any psychiatric disorders.  The examiner 
should review the veteran's medical 
history, including the claims file and 
conduct all necessary special studies or 
tests including appropriate 
psychological testing and evaluation.  
If  the veteran is diagnosed as having a 
mental disability, the examiner should 
state whether his mental disability is 
at least as likely as not (i.e., at 
least a 50 percent probability) related 
to or had its onset during active duty, 
as evidenced by his treatment for 
depression and anxiety noted therein, or 
otherwise.

2.  Review the claim to reopen the 
previously denied claim for service 
connection for a right knee disability, 
insure complete compliance with 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159, and issue a 
statement of the case in accordance 
with pertinent regulations.   

3.  Thereafter, readjudicate the claim 
for service connection for a psychiatric 
disability, and if it remains denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case should discuss all 
relevant actions taken on the claims for 
benefits, summarize the evidence, and 
reference all pertinent legal authority.  
Allow an appropriate period for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


